Exhibit 10.1

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
[   ] AWARD

 

THIS AGREEMENT (the “Agreement”) is made between SPX CORPORATION, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended from time to time, and related plan
documents (the “Plan”) in combination with an SPX Restricted Stock Summary (the
“Award Summary”) to be displayed at the Fidelity website. The Award Summary,
which identifies the person to whom the shares of Restricted Stock are granted
(the “Recipient”) and specifies the date (the “Award Date”) and other details of
this grant of Restricted Stock, and the electronic acceptance of this Agreement
(which also is to be displayed at the Fidelity website), are incorporated herein
by reference. Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Plan. The parties hereto agree as
follows:

 

1.                                      Grant of Restricted Stock. The Company
hereby grants to the Recipient the number of shares of Restricted Stock
specified in the Award Summary (the “Award”), subject to the terms and
conditions of the Plan and this Agreement. Each share of Restricted Stock will
entitle the Recipient to a share of Common Stock when the share of Restricted
Stock ceases to be subject to a Period of Restriction (as specified in
Section 4(a) below) and Period of Holding (as specified in Section 4(b) below).
The Recipient must accept the Restricted Stock Award within ninety (90) days
after notification that the Award is available for acceptance and in accordance
with the instructions provided by the Company. The Award automatically will be
rescinded upon the action of the Company, in its discretion, if the Award is not
accepted within ninety (90) days after notification is sent to the Recipient
indicating availability for acceptance. No payment of cash is required for the
award of the Restricted Stock pursuant to this Agreement.

 

2.                                      Restrictions. The Restricted Stock
evidenced by this Award may not be sold, transferred, pledged, assigned, used to
exercise options or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the Restricted Stock ceases to be
subject to any applicable Period of Restriction and Period of Holding specified
in Section 4 below or as otherwise provided in the Plan or this Agreement.
Except for such restrictions, and the provisions relating to dividends paid
during the Period of Restriction and Period of Holding as described in
Section 9, the Recipient will be treated as the owner of the shares of
Restricted Stock and shall have all of the rights of a shareholder, including,
but not limited to, the right to vote such shares.

 

3.                                      Restricted Stock Certificates. The Award
may be evidenced in such manner as the Committee shall determine. The stock
certificate(s) representing the Restricted Stock may be issued or held in book
entry form promptly following the acceptance of this Agreement. If a stock
certificate is issued, it shall be delivered to the Secretary of the Company or
such other custodian as may be designated by the Company, to be held until the
applicable Period of

 

[    ] RS Time-Based

 

--------------------------------------------------------------------------------


 

Restriction and Period of Holding ends or until the Restricted Stock is
forfeited. The certificates representing shares of Restricted Stock granted
pursuant to this Agreement, if issued, shall bear a legend in substantially the
form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock
Compensation Plan, as amended and restated effective May 3, 2012, and as further
amended from time to time, rules and administration adopted pursuant to such
Plan, and a Restricted Stock award agreement with an Award Date as specified in
the Recipient’s Award Summary. A copy of the Plan, such rules and such
Restricted Stock award agreement may be obtained from the Secretary of SPX
Corporation.

 

4.                                      Period of Restriction and Period of
Holding.

 

(a)                                           Period of Restriction. Subject to
the provisions of the Plan and this Agreement, unless vested or forfeited
earlier as described in Section 5, 6, or 7 of this Agreement, as applicable, the
number of shares of Restricted Stock that shall become vested shall be
calculated in accordance with Exhibit A to this Agreement, for the Measurement
Period (as defined in Exhibit A hereto), calculated as of the Measurement Date
(as defined in Exhibit A hereto). Such vesting shall occur upon certification by
the Board (or appropriate Board committee) that the applicable performance
criteria have been met, and the vested shares of Restricted Stock (if any) shall
cease to be subject to a Period of Restriction (provided, that any such vested
shares of Restricted Stock shall remain subject to a Period of Holding as
described in Section 4(b) below and subject to forfeiture as provided in
Section 6). If the Board (or appropriate Board committee) shall certify that the
applicable performance criteria has not been met, all shares of Restricted Stock
shall be forfeited upon such certification.

 

(b)                                           Period of Holding. Once the Board
(or appropriate Board committee) has certified the performance conditions for
the Restricted Stock have been met, and subject to the terms and conditions of
the Plan and this Agreement, the Recipient shall be entitled to receive his or
her shares of Common Stock and have the legend removed from his or her Common
Stock certificate(s), if applicable, on the schedule below, subject to the
Recipient’s continuous employment through each applicable Holding Date:

 

Period of Holding

 

Award Amount

 

Holding Date

Tranche 1 representing one-third of the total vested shares of Restricted Stock

 

First anniversary of Award Date (or, if later, on the date of the Board (or
Board committee) certification described above)

Tranche 2 representing one-third of the total vested shares of Restricted Stock

 

Second anniversary of Award Date

Tranche 3 representing one-third of the total vested shares of Restricted Stock

 

Third anniversary of Award Date

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee, in its sole discretion, may
accelerate the Holding Date of all or a portion of the Restricted Stock, at any
time and from time to time, including for purposes of tax withholding as set
forth in Section 12 of this Agreement.

 

5.                                      Termination due to Retirement,
Disability or Death.

 

(a)                                           If, while any shares of Restricted
Stock are subject to a Period of Restriction and/or Period of Holding, the
Recipient experiences a termination of Service by reason of Disability (as
defined below) or death, such shares of Restricted Stock shall cease to be
subject to any Period of Restriction and Period of Holding as of the date of
such termination of Service, regardless of whether such termination of Service
occurs prior to the Board (or Board committee) certification described in
Section 4(a) above. “Disability” means, in the written opinion of a qualified
physician selected by the Company, the Recipient is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under the Company’s disability plan.

 

(b)                                           If the Recipient experiences a
termination of Service by reason of Retirement (as defined below) and the
termination of Service occurs prior to Board (or Board committee) certification
described in Section 4(a) above, then (i) such Restricted Stock shall vest only
if and to the extent the specified performance goals are achieved and (ii) if so
vested, such vested Restricted Stock shall cease to be subject to any Period of
Restriction and Period of Holding as of the date of such certification of
performance. If the Recipient experiences a termination of Service by reason of
Retirement and the termination of Service occurs after the Board (or Board
committee) certification described in Section 4(a) above, then any shares of
vested Restricted Stock shall cease to be subject to any Period of Holding as of
the date of such termination of Service. The Recipient will be eligible for
“Retirement” treatment for purposes of this Agreement if, at the time of the
Recipient’s termination of Service, the Recipient is age 55 or older, has
completed five years of Service with the Company or a Subsidiary (provided that
the Subsidiary has been directly or indirectly owned by the Company for at least
three years) and voluntarily elects to retire by providing appropriate notice to
the Company’s Human Resources department.

 

6.                                      Forfeiture upon Termination due to
Reason other than Retirement, Disability or Death. If, while any shares of
Restricted Stock are subject to a Period of Restriction and/or Period of
Holding, the Recipient experiences a termination of Service for any reason other
than the Recipient’s Retirement, Disability or death, then the Recipient shall
forfeit all shares of Restricted Stock, whether considered vested or not under
this Agreement, on the date of such termination of Service.

 

7.                                      Vesting upon Change of Control. In the
event of a “Change of Control” of the Company as defined in this Section, and
subject to Section 8(d), then any shares of outstanding Restricted Stock as of
the date of such Change of Control shall cease to be subject to any Period of
Restriction and Period of Holding, regardless of whether such Change in Control
occurs prior

 

3

--------------------------------------------------------------------------------


 

to the Board (or Board committee) certification described in Section 4(a) above.
A “Change of Control” shall be deemed to have occurred if:

 

(a)                                 Any “Person” (as defined below), excluding
for this purpose (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company, and
(iii) any entity organized, appointed or established for or pursuant to the
terms of any such plan that acquires beneficial ownership of Common Stock, is or
becomes the “Beneficial Owner” (as defined below) of twenty-five percent (25%)
or more of the Common Stock then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
Common Stock by the Company which, by reducing the number of shares outstanding,
increases the proportionate beneficial ownership interest of any Person to
twenty-five percent (25%) or more of the Common Stock then outstanding, but any
subsequent increase in the beneficial ownership interest of such a Person in
Common Stock shall be deemed a Change of Control; and provided further that if
the Board determines in good faith that a Person who has become the Beneficial
Owner of Common Stock representing twenty-five percent (25%) or more of the
Common Stock then outstanding has inadvertently reached that level of ownership
interest, and if such Person divests as promptly as practicable a sufficient
number of shares of the Company so that the Person no longer has a beneficial
ownership interest in twenty-five percent (25%) or more of the Common Stock then
outstanding, then no Change of Control shall be deemed to have occurred. For
purposes of this paragraph (a), the following terms shall have the meanings set
forth below:

 

(i)                                     “Person” shall mean any individual,
firm, limited liability company, corporation or other entity, and shall include
any successor (by merger or otherwise) of any such entity.

 

(ii)                                  “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                               A Person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to

 

4

--------------------------------------------------------------------------------


 

beneficially own, securities tendered pursuant to a tender or exchange offer
made by or on behalf of such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or (2) the right to vote pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security if the agreement,
arrangement or understanding to vote such security (a) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations promulgated under the Exchange Act and (b) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board
and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                  The consummation of: (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least seventy-five percent (75%) of the
voting securities

 

5

--------------------------------------------------------------------------------


 

of the new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal Services).

 

8.                                      Settlement Following Change of Control.
Notwithstanding any provision of this Agreement to the contrary, in connection
with or after the occurrence of a Change of Control as defined in Section 7 of
this Agreement, the Company may, in its sole discretion, fulfill its obligation
with respect to all or any portion of the shares of Restricted Stock that cease
to be subject to any Period of Restriction and Period of Holding in conjunction
with the Change of Control by:

 

(a)                                 delivery of (i) the number of shares of
Common Stock that corresponds with the number of shares of Restricted Stock that
have ceased to be subject to any Period of Restriction and Period of Holding or
(ii) such other ownership interest as such shares of Common Stock that
correspond with the vested shares of Restricted Stock may be converted into by
virtue of the Change of Control transaction;

 

(b)                                 payment of cash in an amount equal to the
Fair Market Value of the Common Stock that corresponds with the number of vested
shares of Restricted Stock that have ceased to be subject to any Period of
Restriction and Period of Holding; or

 

(c)                                  delivery of any combination of shares of
Common Stock (or other converted ownership interest) and cash having an
aggregate Fair Market Value equal to the Fair Market Value of the Common Stock
that corresponds with the number of shares of Restricted Stock that that have
ceased to be subject to any Period of Restriction and Period of Holding.

 

(d)                                 Notwithstanding any other provision of this
Section 8, no cancellation, termination, acceleration of vesting, removal of a
Period of Restriction, removal of a Period of Holding, or settlement or other
payment shall occur with respect to the Restricted Stock if the Committee (as
constituted immediately prior to the Change in Control) reasonably determines,
in good faith, prior to the Change in Control that the shares of Restricted
Stock shall be honored or assumed or new rights substituted therefor (such
honored, assumed or substituted Award being hereinafter referred to as an
“Alternative Award”), provided that any Alternative Award must (as determined by
the Committee in its sole discretion):

 

(i)                                    be based on shares of Common Stock that
are traded on an established U.S. securities market or another public market
determined by the

 

6

--------------------------------------------------------------------------------


 

Committee prior to the Change in Control; and

 

(ii)                                have substantially equivalent economic value
to such Award (determined at the time of the Change in Control).

 

9.                                      Dividends Paid During Period of
Restriction and Period of Holding. If cash dividends are paid with respect to
any shares of Restricted Stock, such dividends shall be deposited in the
Recipient’s name in an escrow or similar account maintained by the Company for
this purpose. Such dividends shall, except as noted below, be subject to the
same Period of Restriction and Period of Holding as the shares of Restricted
Stock to which they relate. The dividends shall be paid to the Recipient in cash
(subject to all applicable tax withholding), without adjustment for interest, as
soon as administratively practicable after the date the related shares of
Restricted Stock cease to be subject to any Period of Restriction and Period of
Holding (or, if earlier, the date the related shares of Restricted Stock cease
to be subject to a substantial risk of forfeiture). If the related shares of
Restricted Stock are forfeited, then any dividends related to such shares shall
also be forfeited on the same date. If any dividends on Restricted Stock are
paid in shares of Common Stock, and subject to other applicable provisions of
the Plan and this Agreement, the dividend shares shall be subject to the same
restrictions as the shares of Restricted Stock with respect to which they were
paid, and shall vest or be forfeited in the same manner as the underlying
Restricted Stock.

 

10.                               Adjustment in Capitalization. In the event of
any change in the Common Stock of the Company through stock dividends or stock
splits, a corporate spin-off, reverse spin-off, split-off or split-up, or
recapitalization, merger, consolidation, exchange of shares, or a similar event,
the number of shares of Restricted Stock subject to this Agreement shall be
equitably adjusted by the Committee to preserve the intrinsic value of any
Awards granted under the Plan. Such mandatory adjustment may include a change in
any or all of the number and kind of shares of Common Stock or other equity
interests underlying the Restricted Stock, and/or if reasonably determined in
good faith by the Committee prior to such adjustment event, that the Restricted
Stock (in whole or in part) shall be replaced by Alternative Awards meeting the
requirements set forth in Section 8(d)(i)-(ii) above. In addition, the Committee
may make provisions for a cash payment to the Recipient in such event. The
number of shares of Common Stock or other equity interests underlying the
Restricted Stock shall be rounded to the nearest whole number. Any such
adjustment shall be consistent with Code Section 162(m) to the extent the Award
is subject to such section of the Code and shall not result in adverse tax
consequences to the Recipient under Code Section 409A.

 

11.                               Delivery of Stock Certificates. Subject to the
requirements of Sections 12 and 13 below, as promptly as practicable after the
shares of Restricted Stock cease to be subject to the applicable Period of
Restriction and Period of Holding in accordance with this Agreement, the Company
may, if applicable, cause to be issued and delivered to the Recipient, the
Recipient’s legal representative, or a brokerage account for the benefit of the
Recipient, as the case may be, certificates for the shares of Common Stock that
correspond to the vested shares of Restricted Stock, or, pursuant to Section 8,
a check will be delivered to the last known address of the Recipient.

 

7

--------------------------------------------------------------------------------


 

12.                               Tax Withholding. Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Recipient is required
to bear pursuant to all applicable laws, the Recipient hereby acknowledges and
agrees that the ultimate liability for all Tax is and remains the responsibility
of the Recipient.

 

Prior to receipt of any shares of Common Stock that correspond to Restricted
Stock that vests in accordance with this Agreement, the Recipient shall pay or
make adequate arrangements satisfactory to the Company and/or any Subsidiary of
the Company to satisfy all withholding and payment obligations of the Company
and/or any Subsidiary of the Company. In this regard, the Recipient authorizes
the Company and/or any Subsidiary of the Company to withhold all applicable Tax
legally payable by the Recipient from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company and/or any Subsidiary of the
Company or from the proceeds of the sale of shares of Common Stock.
Alternatively, or in addition, the Company may sell or arrange for the sale of
Common Stock that the Recipient is due to acquire to satisfy the minimum
withholding obligation for Tax and/or withhold any Common Stock, which shall
include the ability to accelerate the Period of Holding from any number of
vested shares of Restricted Stock as part of this sale process. Finally, the
Recipient agrees to pay the Company or any Subsidiary of the Company any amount
of any Tax that the Company or any Subsidiary of the Company may be required to
withhold as a result of the Recipient’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
Common Stock if the Recipient fails to comply with its obligations in connection
with the tax as described in this section.

 

The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

13.                               Securities Laws. This Award is a private offer
that may be accepted only by the Recipient who is an employee of the Company or
a Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee’s administrative procedures. If a
registration statement under the Securities Act of 1933, as amended, is not in
effect with respect to the shares of Common Stock to be issued pursuant to this
Agreement, the Recipient hereby represents that the Recipient is acquiring the
shares of Common Stock for investment and with no present intention of selling
or transferring them and that the Recipient will not sell or otherwise transfer
the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Common Stock may then
be listed.

 

14.                               Exemption from Code Section 409A.
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from Code Section 409A and the interpretive
guidance thereunder. The Plan and the Agreement will be construed and
interpreted in accordance with such intent. References in the Plan and this
Agreement to “termination of Service” and similar terms shall mean a “separation
from service” within the meaning of that term under Code Section 409A.

 

8

--------------------------------------------------------------------------------


 

15.                               No Employment or Compensation Rights.
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee. This Agreement shall
not confer upon the Recipient any right to continue to provide Services, nor
shall this Agreement interfere in any way with the Company’s or its
Subsidiaries’ right to terminate the Recipient’s Service at any time. Neither
the Plan nor this Agreement forms any part of any contract of employment between
the Company or any Subsidiary and the Recipient, and neither the Plan nor this
Agreement confers on the Recipient any legal or equitable rights (other than
those related to the Restricted Stock Award) against the Company or any
Subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any Subsidiary.

 

The Restricted Stock granted pursuant to this Agreement does not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes. If the Recipient experiences a termination of
Service, in no circumstances will the Recipient be entitled to any compensation
for any loss of any right or benefit or any prospective right or benefit under
the Plan or this Agreement that the Recipient might otherwise have enjoyed had
such Service continued, whether such compensation is claimed by way of damages
for wrongful dismissal, breach of contract or otherwise.

 

16.                               No Fractional Shares. No fractional shares of
Common Stock shall be issued or delivered under this Agreement. The Committee
shall determine whether cash or other property shall be issued or paid in lieu
of such fractional shares of Common Stock or whether such fractional shares of
Common Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

17.                               Plan Terms and Committee Authority. This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan. The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

18.                               Amendment. The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient. The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board, the Committee and the Company
make no representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

19.                               Severability. If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed

 

9

--------------------------------------------------------------------------------


 

or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

20.                               Governing Law and Jurisdiction. The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, United States of America. The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, United States of America, including the Federal
Courts located therein (should Federal jurisdiction exist). As consideration for
and by accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 20 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 20.

 

21.                               Successors. All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, spin-off, consolidation or otherwise.

 

22.                               Compensation Recovery. This Award shall be
subject to any compensation recovery policy adopted by the Company, including
any policy required to comply with applicable law or listing standards, as such
policy may be amended from time to time in the sole discretion of the Company.
As consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the provisions of this Section 22.

 

23.                               Further Assurances. The Recipient agrees to
use his or her reasonable efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for the Recipient’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance Criteria

 

Measurement Period and Date

 

The Measurement Period for the Award shall be the Company’s fiscal year ending
December 31, [    ] (the “[    ] Fiscal Year”), or if the Spinoff occurs during
[    ], the period from January 1, [    ] to last day of the quarter immediately
preceding the quarter containing the date of the Spinoff (the “[    ] Pre-Spin
Period”).

 

The Measurement Date shall be, as applicable, (i) December 31, [    ] with
respect to the [    ] Fiscal Year or (ii) the last day of the quarter
immediately preceding the quarter containing the date of the Spinoff with
respect to the [    ] Pre-Spin Period.

 

For these purposes, “Spinoff” refers to the Company’s proposed tax-free spin-off
of its “Flow” business into a new standalone, publicly-traded company.

 

Performance Criteria

 

The performance criteria for the Award is as follows:

 

(i)                                 Operating Margin and Cash Flow (“Free Cash
Flow”) as performance criteria for the [    ] Fiscal Year, as adjusted pursuant
to the attached Appendix A; and

 

(ii)                             Operating Margin and Net Revenue as performance
criteria for the [    ] Pre-Spin Period, as adjusted pursuant to the attached
Appendix B.

 

Performance Goals

 

The performance goals for the Award are as follows:

 

(i)                                   in the event the Spinoff does not occur
during [    ], the performance goals of [  ]% for Operating Margin or $[  ]
million for Free Cash Flow for the [    ] Fiscal Year; and

 

(ii)                                in the event the Spinoff occurs during [   
], the applicable performance goals are as follows:

 

(1) if the Measurement Period for the [    ] Pre-Spin Period ends on the last
day of the first quarter of [    ], the performance goals of [  ]% for Operating
Margin or $[  ] million for Net Revenue for the [    ] Pre-Spin Period;

 

(2) if the Measurement Period for the [    ] Pre-Spin Period ends on the last
day of the second quarter of [    ], the performance goals of [  ]%

 

--------------------------------------------------------------------------------


 

for Operating Margin or $[  ] billion for Net Revenue for the [    ] Pre-Spin
Period; or

 

(3) if the Measurement Period for the [    ] Pre-Spin Period ends on the last
day of the third quarter of [    ], the performance goals of [  ]% for Operating
Margin or $[  ] billion for Net Revenue for the [    ] Pre-Spin Period.

 

(the applicable performance goals referred to as the “Performance Goals”)

 

The Committee, pursuant to its authority under the Plan, hereby establishes that
if either of the applicable Performance Goals are attained for the applicable
Measurement Period as certified by the Board (or appropriate Board committee,
including the Committee), then the number of shares of Restricted Stock subject
to the Award shall become vested as provided in Section 4(a) of the Agreement,
subject to the terms of the Agreement.

 

--------------------------------------------------------------------------------


 

Appendix A

 

·                  The performance criteria applicable for the [    ] Fiscal
Year contained in Exhibit A shall be subject to the specific, below enumerated
adjustments.

 

·                  Specifically, in measuring Operating Margin performance
against these targets, adjustments to the GAAP calculation of operating income
will be made to exclude the effects of the following:

 

1.              stock-based compensation expense;

2.              pension and post-retiree medical expense or income, which
includes expense or income associated with changes in the fair value of the
Company’s non-qualified supplemental retirement plans;

3.              goodwill and other non-cash asset impairments;

4.              material profits or losses, and transaction related costs, on
acquisitions or disposals or the Spinoff;

5.              non-operating items which can include gains and losses on legal
settlements and litigation, as reflected in the GAAP statements; and

6.              restructuring related expenditures.

 

·                  In measuring Free Cash Flow, the GAAP calculation of
operating cash flow from continuing operations will be reduced for capital
expenditures, will include a depreciation charge for previously exempted capital
expenditures relating to the Company’s new global headquarters, and will exclude
the effects of the following:

 

1.              non-operating items which can include gains and losses on legal
settlements and litigation, as reflected in the GAAP statements;

2.              pension and post-retiree medical funding in excess of related
expense, which includes voluntary funding;

3.              material operating cash performance, and transaction related
costs, from acquisitions or disposals or the Spinoff;

4.              cash tax payments made in connection with the disposition of a
business, joint venture interest, or other material asset, or the Spinoff;

5.              capital expenditures relating to the Company’s new global
headquarters; and

6.              cash tax payments related to cash repatriation.

 

--------------------------------------------------------------------------------


 

Appendix B

 

·                  The performance criteria applicable for the [    ] Pre-Spin
Period contained in Exhibit A shall be subject to the specific, below enumerated
adjustments.

 

·                  Specifically, in measuring Operating Margin performance
against these targets, adjustments to the GAAP calculation of operating income
will be made to exclude the effects of the following:

 

1.              stock-based compensation expense;

2.              pension and post-retiree medical expense or income, which
includes expense or income associated with changes in the fair value of the
Company’s non-qualified supplemental retirement plans;

3.              goodwill and other non-cash asset impairments;

4.              material profits or losses, and transaction related costs, on
acquisitions or disposals or the Spinoff;

5.              non-operating items which can include gains and losses on legal
settlements and litigation, as reflected in the GAAP statements; and

6.              restructuring related expenditures.

 

--------------------------------------------------------------------------------